Citation Nr: 1233175	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  05-39 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Oakland, California.  The case was previously remanded by the Board for additional development in November 2007 and in May 2010.  It has now been returned to the Board for appellate disposition.

The Veteran testified before the undersigned Veterans Law Judge at a July 2007 hearing.

The Veteran submitted a letter in which he wrote that he believed that he had diffuse idiopathic skeletal hyperostosis.  It is unclear whether the Veteran intended to seek service connection for this disorder.  If so, then he should file a claim in writing with the RO.


FINDING OF FACT

Diabetes is not related to the appellant's service, it was not compensably disabling within a year of his separation from active duty, and it was not caused or made worse by any service connected disability.  


CONCLUSION OF LAW

Diabetes was not incurred in or aggravated by service, it may not be presumed to have been so incurred, and it was not caused or aggravated by any service connected disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in March 2004 and February 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  This case was most recently readjudicated in February 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service connection

The Veteran contends that he has diabetes that is related to his military service or to a service connected disability.  The Veteran contends that either his diabetes was caused by exposure to unspecified toxins in service, or that his numerous physical complaints in service represented the onset of diabetes, or that his numerous service connected orthopedic disabilities somehow caused his diabetes.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for diabetes may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish entitlement to compensation for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran's service treatment records, while showing numerous complaints of foot pain, ankle pain, back pain, chest pain, headaches, dysuria, and urethral discharge; do not show any complaints of, or treatment for, diabetes.  Diabetes was not noted at his May 1981 separation examination, and there was no sugar or albumin in his urine at that time.  Blood tests in 1989, eight years after service, showed blood sugar within normal limits.

The Veteran was not diagnosed with diabetes until 1999, approximately 18 years after separation from active duty.  The Veteran requested to be tested for diabetes after his son was diagnosed with this disorder because he felt that he had similar symptoms.  The Veteran believes that he had diabetes since service but that it was misdiagnosed by his various military, private, and VA physicians.  He felt that diabetes was the cause of a declination in his performance in service.  

As noted above, the appellant's blood sugar was clinically normal eight years postservice in February 1989.  The private physician who diagnosed diabetes noted that the Veteran's then complaints of pain and rashes could be related to diabetes.  It is noted, however, that in addition to flat feet, x-rays from around that time showed that the Veteran had degenerative joint disease in his knees, lumbar spine, ankles, and feet, which could also cause pain.  The Veteran's various in-service joint aches and joint pains were never linked to his diabetes.  The Veteran currently suffers from nonservice connected diabetic neuropathy. 

The Veteran was afforded a VA examination in September 2009.  The examiner noted that the Veteran was seen in service for a number of medical complaints from back pain, frequent dysuria, chest pain, and feet pain, all of which were treated and not severe.  The Veteran was not exposed to Agent Orange.  The appellant felt that he had numbness in his toes since 1978.  After reviewing the evidence and examining the Veteran, the examiner concluded that it was less likely than not that the Veteran's diabetes was related to his numerous in service medical complaints, including headaches, a tooth extraction, urethral discharge, burning during urination, itching and skin rashes, foot pain and swelling, low back pain, ankle pain, and stress related complaints.  The examiner noted that no in service complaint was severe, and they were not etiologically related to diabetes.  Although the Veteran denied a family history of diabetes, the examiner noted that the appellant's son had diabetes which meant that his son must have inherited the gene for diabetes from both the Veteran and his wife.  Thus, there is a positive family history of diabetes in this Veteran, whose parents did not have clinical disease.  The examiner noted that diabetes is genetic, or toxic, or related to pancreatitis or pancreatic failure.  The Veteran did not have exposure to toxins such as herbicides, rather his diabetes appeared to be genetic with no other cause apparent.  

The examiner provided a supplemental opinion in January 2012, after the Veteran submitted a letter in support of his claim.  The Veteran's letter dealt mostly with issues and complaints other than diabetes, including varied orthopedic concerns.  After a review of the evidence the examiner noted that the Veteran had the onset of diabetes about 20 years after his service.  He had no herbicide exposure.  The examiner stated that the appellant's orthopedic complaints do not cause diabetes.  The examiner opined that it was less likely than not that the findings noted in service are related to his diabetes. 

At his hearing, the Veteran contended that a neurologist related his diabetes to service in a February 2009 note.  Review of this note shows that it does not express any opinion as to the etiology of the Veteran's diabetes.

The evidence preponderates against finding that the Veteran's diabetes is related to his military service or to a service connected disability.  Diabetes was not diagnosed until many years after service.  While the Veteran may believe that his various in service complaints were related to diabetes or caused diabetes, he lacks the specialized medical expertise that is necessary in order to make such an association.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No medical professional has related the Veteran's diabetes to anything that occurred during his service, including his numerous physical complaints in service, nor has any medical professional indicated that the Veteran's service connected orthopedic problems cause diabetes.  The only medical opinion of record is that of the VA examiner, who opined that the Veteran's diabetes was less likely than not related to service and that his orthopedic problems do not cause diabetes.  While the Veteran also contended that exposure to gas mask testing and other unspecified toxins in service caused his diabetes, it bears repeating that the appellant lacks the medical training to make such an association.  The VA examiner also noted that the Veteran did not have exposure to toxins known to cause diabetes, such as herbicides, in service, and that his diabetes, which onset long after service, appeared to be genetic in origin.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b).  The appeal is denied.


ORDER

Entitlement to service connection for diabetes mellitus, type II is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


